Case 1:19-cv-00190-RBJ-NYW Document 67 Filed 05/10/19 USDC Colorado Page 1 of 18




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 19-cv-00190-RBJ-NYW

   WILDGRASS OIL AND GAS COMMITTEE,
   Plaintiff,

   v.

   STATE OF COLORADO; JARED S. POLIS, in his official capacity as Governor of the State of
   Colorado; COLORADO OIL AND GAS CONSERVATION COMMISSION; and JEFFREY
   ROBBINS, in his official capacity as Acting Director of the Colorado Oil and Gas Conservation
   Commission,
   Defendants, and

   COLORADO OIL & GAS ASSOCIATION and THE AMERICAN PETROLEUM INSTITUTE,
   Defendants-Intervenors.

                                     MOTION TO DISMISS
   PHILIP J. WEISER
   Attorney General
   ERIC R. OLSON, #36414*
   Solicitor General
   KYLE W. DAVENPORT, #36674*
   Senior Assistant Attorney General
   WILLIAM V. ALLEN, #26386*
   Senior Assistant Attorney General
   DAVID A. BECKSTROM, #44981*
   Assistant Attorney General
   Colorado Department of Law
   1300 Broadway, 7th Floor
   Denver, CO 80203
   eric.olson@coag.gov (720) 508-6548
   kyle.davenport@coag.gov (720) 508-6292
   jeff.fugate@coag.gov (702) 508-6290
   will.allen@coag.gov (720) 508-6632
   *Counsel of Record
   Attorneys for Defendants
Case 1:19-cv-00190-RBJ-NYW Document 67 Filed 05/10/19 USDC Colorado Page 2 of 18




                                                 INTRODUCTION

            Wildgrass asks this Court to invalidate statutory pooling, an essential part of Colorado’s

   regulatory regime that protects important state interests. Wildgrass makes this request despite a

   substantial body of federal and state case law holding that statutory pooling is constitutional,

   despite the fact that this Court has already declared it does not intend to grant this relief, 1 and

   despite the fact that Colorado’s legislature recently modified the pooling laws to give greater

   protections to non-consenting leasehold owners. 2

            Wildgrass’s Amended Complaint mounts a facial constitutional challenge to Colorado’s

   pooling laws, § 34-60-116(6)-(7), C.R.S. (2018) and Commission Rule 530, 3 ( collectively the

   “Pooling Laws”), and seeks a statewide injunction. Wildgrass’s claims must fail because the

   Pooling Laws offer a meaningful opportunity to be heard, the statutory pooling is rationally

   related to important state interests of preserving waste and protecting correlative rights, and

   statutory pooling does not implicate Freedom of Speech or the Contracts Clause. To the extent

   that Wildgrass brings an as-applied challenge to statutory pooling, Defendants request that the

   Court dismiss those claims because they are either not properly before this court or because there

   was no violation as a matter of law. Separately, the Eleventh Amendment compels the dismissal

   of the Governor.




   1
    During the February 12, 2019 hearing on Plaintiff’s Motion for Temporary Restraining Order, this Court stated “I
   mean, if you think I am going to enjoin forced pooling. . .not going to happen. If you think I am going to tell [the
   Commission] and the rest of the world forced pooling is over in Colorado, not going to happen. . ..If you think I’m
   going to say, You’re not going to fracture in Colorado, that’s a political issue.” ECF No. 37, 7:15-22.
   2
     On April 16, 2019, the Governor signed Senate Bill 19-181 (“SB19-181”) into law as an omnibus bill substantially
   modifying the Oil and Gas Conservation Act. Statutory pooling remains in the Act following the passage of SB19-
   181 and was not limited to any specific type of mineral or development technique. Wildgrass’s action was brought
   prior to the effective date of SB19-181 and references to the Act are to the version applicable to the Complaint.
   3
     Commission Rules are found at 2 Colo. Code Regs. 404-1, available at http://cogcc.state. co.us/reg.html#/rules
   (“Rule” or “Rules”).



                                                             1
Case 1:19-cv-00190-RBJ-NYW Document 67 Filed 05/10/19 USDC Colorado Page 3 of 18




            I.       Statutory pooling serves important and legitimate state interests.

            Spacing and statutory pooling are bedrocks of Colorado’s regulation of oil and gas

   development, and have been part of the Colorado Oil and Gas Conservation Act, §§ 34-60-101 –

   130, C.R.S. ( “Act”) since 1951. These symbiotic tools are fundamental to preventing waste,

   protecting correlative rights, and minimizing impacts to public health, safety, welfare and the

   environment.

            The Colorado Oil and Gas Conservation Commission (“Commission”) is charged with

   the regulation of oil and gas operations in Colorado, including the establishment of spacing units

   and pooling orders. The legislative declaration of the Act states that, among other things, it is in

   the public interest to: “(II) Protect the public and private interests against waste in the production

   and utilization of oil and gas; 4 (III) Safeguard, protect, and enforce the coequal and correlative

   rights of owners and producers in a common source or pool of oil and gas to the end that each

   such owner and producer in a common pool or source of supply of oil and gas may obtain a just

   and equitable share of production therefrom. §34-60-102(1)(a), C.R.S. 5 To implement the Act,

   the Commission “has promulgated an exhaustive set of rules and regulations to prevent waste

   and to conserve oil and gas in the State of Colorado while protecting public health, safety, and

   welfare.” City of Longmont v. Colo. Oil and Gas Ass’n, 369 P.3d 573, 584 (Colo. 2016). The

   State’s system of spacing and pooling enables the Commission to meet these important policy

   goals.




   4
     “Waste” is defined in part as “the locating, spacing, drilling, equipping, operating or producing of any oil or gas
   well or wells in a manner which causes or tends to cause reduction in the quantity of oil or gas ultimately
   recoverable. §34-60-103(13)(b), C.R.S.
   5
     “Correlative rights” are the rights of every mineral owners to have “an equal opportunity to obtain and produce his
   just and equitable share of the oil and gas underlying such pool or source of supply.” §34-60-103(4), C.R.S.



                                                              2
Case 1:19-cv-00190-RBJ-NYW Document 67 Filed 05/10/19 USDC Colorado Page 4 of 18




           Spacing and pooling work hand-in-hand to serve important state interests. “Pooling,

   whether voluntary or compulsory, serves important public purposes, including the prevention of

   waste, the conservation of oil and gas, and the protection of correlative rights.” Patrick H. Martin

   & Bruce M. Kramer, The Law of Pooling and Unitization §10.01, 10-2, (3rd ed. 2011). 6 Pooling

   also “minimizes the number of wells that have to be drilled in order to efficiently drain a

   reservoir.” Id. Imposing limits on the number and location of wells maximizes recovery of the

   resource by avoiding overproduction of an oil and gas reservoir, ensures that only those wells

   that are necessary to efficiently develop the pool are drilled thus minimizing surface impacts.

           II.      The Commission heard all of Wildgrass’s arguments at the March 12,
                    2019 pooling hearing.

           On March 12, 2019, the Commission heard Extraction Oil and Gas, Inc.’s (“Extraction”)

   application to pool all interests in a spacing unit (the “Application”). Wildgrass protested the

   Application and the Commission heard all of Wildgrass’s arguments and issues concerning that

   Application. Following an approximately seven-hour hearing during which Extraction and

   Wildgrass presented evidence, testimony, and argument, and were afforded the opportunity to

   cross-examine adverse witnesses, the Commission approved Extraction’s Application. See

   Commission Order 407-2771, ECF No. 44-1; see also Transcript of March 12 Comm’n Hrg.,

   ECF No. 51. 7 In accordance with this Court’s order, ECF No. 37 at 16:24-17:10, Wildgrass was

   provided a meaningful opportunity to argue a broad range of issues, including the reasonableness

   of lease offers from Extraction to its members, Extraction’s financial viability, and public health,




   6
    Spacing and pooling are discussed in greater detail in the State’s Response In Opposition to Motion for Temporary
   Restraining Order, ECF No. 29.
   7
     Wildgrass and the State have filed with this Court the transcript and various documents from those proceedings,
   each of which speaks for itself and provides a full account of the proceeding.



                                                            3
Case 1:19-cv-00190-RBJ-NYW Document 67 Filed 05/10/19 USDC Colorado Page 5 of 18




   safety, and welfare, and environmental impacts associated with the proposed oil and gas

   development. See ECF No. 44-1.

                                        STANDARD OF REVIEW

           “[T]o withstand a Rule 12(b)(6) motion to dismiss, a complaint must contain enough

   allegations of fact, taken as true, ‘to state a claim to relief that is plausible on its face[,]’” Khalik

   v. United Air Lines, 671 F.3d 1188, 1190 (10th Cir. 2012) (quoting Bell Atlantic Corp. v.

   Twombly, 550 U.S. 544, 570 (2007)), and the “plaintiff ‘must nudge [its] claims across the line

   from conceivable to plausible. . ..’” Id. In evaluating the complaint, the Court disregards

   “conclusory statements and look[s] only to whether the remaining, factual allegations plausibly

   suggest a defendant is liable.” Id. at 1190.

                                                ARGUMENT

           I.      Due Process – Procedural

           Wildgrass claims it was denied procedural due process because: (1) the Commission

   “fail[ed]/refus[ed] to decide whether it had jurisdiction on the matter and still proceeded to vote

   on the forced pooling application[,]” Am. Compl., ¶ 108; and (2) “the Act allows the COGCC to

   deprive a party of property without engaging fair procedures to reach a decision.” Am. Compl., ¶

   111. Wildgrass’s due process claim fails because: (1) the Commission properly asserted

   jurisdiction over the Application, (2) Wildgrass was afforded a meaningful opportunity to be

   heard, and (3) because the Act and Commission Rules provide all interested parties substantial

   process prior to the entry of a pooling order.

                   A.      Wildgrass’s “as applied” challenges to the Commission
                           proceedings are not ripe because additional proceedings are
                           available to Wildgrass under state law.

           The Pooling Order is final agency action of the Commission resulting from a quasi-

   adjudicatory proceeding to which Wildgrass was a party. Am. Compl., ¶¶ 50-104. In its due


                                                       4
Case 1:19-cv-00190-RBJ-NYW Document 67 Filed 05/10/19 USDC Colorado Page 6 of 18




   process claims, Wildgrass makes conclusory statements of procedural defects in the Commission

   proceedings. Am. Compl., ¶¶ 108-09 and 114. To the extent that Wildgrass alleges that the

   Commission deprived it of a fair hearing or improperly entered the Pooling Order, Wildgrass

   should have brought those claims before the state courts under Colorado’s Administrative

   Procedure Act, §§ 24-4-101 – 108, C.R.S. (“State APA”), and specifically the provision for

   judicial review of final agency actions. See § 24-4-106, C.R.S.; see also § 34-60-111, C.R.S.

   (“Any . . .final order of the commission shall be subject to judicial review in accordance with the

   provisions of section 24-4-106, C.R.S.”). Additionally, under the State APA, any such claims

   must have been brought within 35 days of entry of the Pooling Order, §24-4-106(4), C.R.S.,

   which Wildgrass failed to do. 8 Wildgrass failed to follow the state procedures for review of the

   Pooling Order and “cannot be permitted to let the time for seeking a state remedy pass without

   doing anything to obtain it and then proceed in federal court on the basis that no state remedies

   are open.” Gamble v. Eau Claire County, 5 F.3d 285, 286 (7th Cir. 1993) (affirming dismissal of

   takings and substantive due process claims because plaintiff “fail[ed] to pursue her state judicial

   remedies”).

                    B.       This Court should dismiss under the Burford
                             abstention doctrine.

           To the extent the Court determines that any claims are properly before it, those remaining

   claims should be dismissed on the grounds of Burford abstention. “Burford abstention arises

   when a federal district court faces issues that involve complicated state regulatory schemes.”

   Lehman v. City of Louisville, 967 F.2d 1474, 1478 (10th Cir. 1992) (citing Burford v. Sun Oil

   Co., 319 U.S. 315 (1943). “Where timely and adequate state-court review is available, a federal



   8
     The Pooling Order was issued on March 22, 2019. Wildgrass’s deadline to file a claim for judicial review pursuant
   to the State APA was April 26, 2019.



                                                            5
Case 1:19-cv-00190-RBJ-NYW Document 67 Filed 05/10/19 USDC Colorado Page 7 of 18




   court sitting in equity must decline to interfere with the proceedings or orders of state

   administrative agencies: (1) when there are difficult questions of state law bearing on policy

   problems of substantial public import whose importance transcends the result in the case then at

   bar; or (2) where the exercise of federal review of the question in a case and in similar cases

   would be disruptive of state efforts to establish a coherent policy with respect to a matter of

   substantial public concern.” Western Ins. Co. v. A and H Ins., Inc., 784 F.3d 725, 727 (10th Cir.

   2015) (quotation omitted).

          Here, Wildgrass seeks only equitable relief—declaration that the Pooling Laws are

   unconstitutional and an injunction against enforcement of those laws. See Am. Compl., Prayer

   for Relief. On balance, the effect of such a ruling would do less to vindicate Wildgrass’s alleged

   injuries than it would to bypass Colorado’s legislature on important policy matters and

   substantially interfere with Colorado’s ongoing development of its complex oil and gas

   regulatory scheme. See Sierra Club v. Chesapeake Operating, LLC, 248 F.Supp.3d 1194, 1202-

   05 (W.D. Okla. 2017) (dismissing challenge to Oklahoma’s regulation of drilling related to

   seismic activity under Burford abstention). Abstention is an appropriate exercise of judicial

   discretion given the potential for such a disruptive result.

                  C.      The Commission properly asserted jurisdiction
                          over Extraction’s Pooling Application.

          Colorado’s state agencies, including the Commission, are “creatures of statute and have

   such powers and duties as the legislature gives them.” Maurer v. Young Life, 779 P.2d 1317,

   1337 (Colo. 1989). As such, those matters within the Commission’s subject matter jurisdiction

   must be found within the Act and statutory pooling is one such matter. Wildgrass’s claim that the

   Commission lacks authority to enter a statutory pooling order involving horizontal drilling and

   hydraulic fracturing for “non-fugacious” minerals, Am. Compl, ¶ 109, is not a due process claim;



                                                     6
Case 1:19-cv-00190-RBJ-NYW Document 67 Filed 05/10/19 USDC Colorado Page 8 of 18




   it is a claim that the Commission misinterpreted or misapplied the Act. Wildgrass

   mischaracterizes its claim implicating due process and errs in its own interpretation of the

   Commission’s jurisdiction to enter pooling orders.

          The Commission is authorized to enter a pooling order where “two or more separately

   owned tracts are embraced within a drilling unit” and, “in the absence of voluntary pooling. .

   .enter an order pooling all interests in the drilling unit for the development and operation

   thereof.” § 34-60-116(6), C.R.S. The Commission’s statutory authority to enter pooling orders is

   not dependent on the applicability of the Rule of Capture to “non-fugacious” minerals and is not

   subject to any technological restrictions, such as hydraulic fracturing, as Wildgrass claims. See §

   34-60-116(6)-(7), C.R.S.

          Instead of looking to the Act or Colorado case law, Wildgrass claims that cases

   interpreting other states statutes limits the Commission’s jurisdiction. See Am. Compl., ¶ 96

   (citing ECF No. 43-1). These cases do not interpret Colorado law nor address statutory pooling

   laws of any state. Rather, they address the implications of hydraulic fracturing on other states’

   laws regarding trespass, conversion, and lease obligations to drill offset wells. See id. These

   cases do not limit the Commission’s jurisdiction.

          The Commission’s rejection of Wildgrass’s jurisdictional argument was legally correct

   and did not implicate, much less violate, Wildgrass’s procedural due process rights. Accordingly,

   the Commission correctly declined to abandon subject matter jurisdiction over matters clearly

   within its statutory mandate. See § 34-60-102 (requiring the Commission to prevent waste and

   protect correlative rights); see also § 34-60-116(6)-(7) (authorizing the Commission to enter

   pooling orders). At most, Wildgrass raises a policy argument for Colorado’s legislature to




                                                    7
Case 1:19-cv-00190-RBJ-NYW Document 67 Filed 05/10/19 USDC Colorado Page 9 of 18




   consider. See Barnhart v. Sigmon Coal Co., Inc., 534 U.S. 438, 462 (2002) (holding that where

   statutes are clear, policy considerations are proper for the legislature, not the judicial branch).

                    D.      Mineral owners with standing to protest a pooling application,
                            like Wildgrass, have a meaningful opportunity to be heard.

           “[T]he root requirement of the Due Process Clause [is] that an individual be given an

   opportunity for a hearing before he is deprived of any significant property interest.” Cleveland

   Bd. of Educ. v. Loudermill, 470 U.S. 532, 542 (1985) (citation omitted). Although the exact

   procedures required by the Constitution depend on the circumstances of a given case, “the

   fundamental requirement of due process is the opportunity to be heard at a meaningful time and

   in a meaningful manner.” PJ ex rel. Jensen v. Wagner, 603 F.3d 1182, 1200 (10th Cir. 2010)

   (quoting Mathews v. Eldgridge, 424 U.S. 319, 333 (1976)) (emphasis added).

           The Act provides any nonconsenting mineral owner subject to a pooling application with

   meaningful opportunity to be heard prior to any Commission action. The opportunity begins with

   an owner receiving an offer to lease and the Commission’s Pooling Pamphlet at least 60 days

   before the Commission considers any pooling application. § 34-60-116(7)(d)(I), C.R.S. The

   Pooling Pamphlet explains that a mineral owner has many options, including negotiating with the

   operator who offered the lease, leasing to a third party, or protesting the application if they

   believe the offer is not reasonable. 9 Then, owners must be provided notice of the pooling

   application hearing. § 34-60-108(2), C.R.S.

           To object to the lease offer as unreasonable, unjust, or unfair, any owner may file a

   protest with the Commission pursuant to Commission Rules 509.a.(2) and 530. Once protested,

   all parties to the pooling application are entitled to full and robust adjudicatory proceedings,



   9
    An example of the Pooling Pamphlet is included in Exhibit B to Wildgrass’ Motion for Temporary Restraining
   Order, ECF No. 20.



                                                         8
Case 1:19-cv-00190-RBJ-NYW Document 67 Filed 05/10/19 USDC Colorado Page 10 of 18




   including a hearing before the Commission. See Commission Rules 527, 528, and 530. Finally,

   prior to entering a pooling order, the Commission must ensure that every pooling order is “upon

   terms and conditions that are just and fair.” §34-60-116(6), C.R.S.

           Here, upon protesting Extraction’s Pooling Application, Wildgrass was afforded

   reasonable discovery, see Am. Compl., ¶¶ 51-52; the opportunity to make and respond to both

   written motions before hearing, see id. at ¶ 53-60 and 96, and oral motions at hearing, see id. at

   ¶¶ 60-63 and 95; the opportunity to submit written evidence and testimony, see id. at ¶¶ 59, 82,

   and 86; and the opportunity to make argument to the Commission. See id. at ¶¶ 72, 76, 81, and

   83. Contrary to Wildgrass’s allegations, the Commission found that it had jurisdiction. See

   Commission Order 407-2771, ECF No. 44-1 at ¶ 4.Ultimately, Wildgrass’s discontent with the

   outcome of the Commission’s proceedings do not amount to a plausible claim for facial or as

   applied violations of its procedural due process rights.

           II.     Due Process – Substantive

           Wildgrass claims its substantive due process rights were violated because the Act

   “deprives Wildgrass Owners of property rights implicit in the concept of ordered liberty, and

   regulates Wildgrass Owners’ private property without an adequate state interest.” Am. Compl.,

   ¶110. Wildgrass also argues that the Act’s statutory pooling provisions are vague, id. at ¶ 107,

   and effect an impermissible taking. Id. at ¶¶ 112 and 115. Wildgrass fails to state a plausible

   claim for relief under substantive due process because statutory pooling does not implicate a

   fundamental right, is rationally related to legitimate state interests, and is not a taking.

                   A.      Colorado’s Pooling Laws do not affect fundamental rights and
                           are thus subject to rational basis review.

           Courts limit the rights protected by substantive due process to “those fundamental rights

   and liberties which are, objectively, deeply rooted in this Nation’s history and tradition. . . and



                                                      9
Case 1:19-cv-00190-RBJ-NYW Document 67 Filed 05/10/19 USDC Colorado Page 11 of 18




   ‘implicit in the concept of ordered liberty,’ such that ‘neither liberty nor justice would exist if

   they were sacrificed[.]’” Washington v. Glucksberg, 521 U.S. 702, 720-21 (1997) (quoting Palko

   v. Connecticut, 302 U.S. 319, 325, 326 (1937)). Property rights are not fundamental rights and

   are therefore only subject to rational basis review. Clajon Prod. Corp. v. Petera, 70 F.3d 1566,

   1580 (10th Cir. 1995) (“Economic regulations—i.e., those burdening one's property rights—have

   traditionally been afforded only rational relation scrutiny under the Equal Protection Clause.”).

   Rational basis review is a limited review, not the heightened scrutiny advocated for by

   Wildgrass. See id. (“Under this standard of review, which is a ‘paradigm of judicial restraint,’

   courts must presume the statutory scheme is constitutional and uphold it unless it ‘rests on

   grounds wholly irrelevant to the achievement of the State’s objective.’”)(citations omitted).

                  B.      Colorado’s Pooling Laws are a valid exercise of police power
                          rationally related to important state interests.

          Federal and Colorado courts have found that property rights in oil and gas ownership are

   subject to a valid exercise of the police power of the state. See e.g., Hunter Co. v. McHugh, 320

   U.S. 222, 225 (1943) (recognizing that “a state has constitutional power to regulate production of

   oil and gas so as to prevent waste and to secure equitable apportionment); see also State Corp.

   Comm'n of Kansas v. Wall, 113 F.2d 877, 881 (10th Cir. 1940) (finding that “the state has the

   power to regulate the production of oil and gas for the purpose of preventing waste and

   protecting the correlative rights”).

          The Act, including statutory pooling, is inextricably related to “a significant interest on

   the part of the state in the efficient and fair development, production, and utilization of oil and

   gas resources in a manner calculated ‘to prevent waste and to protect the correlative rights of

   common-source owners and producers to a fair share of the production profits.’” Voss v.

   Lundvall Bros., 830 P.2d 1061, 1065–66 (Colo. 1992) (citations omitted). Thus, as a valid



                                                     10
Case 1:19-cv-00190-RBJ-NYW Document 67 Filed 05/10/19 USDC Colorado Page 12 of 18




   exercise of the State’s police power “[t]he rights of the individual which may be affected thereby

   must give way to the superior rights of the public, and he cannot complain that his property is

   taken without due process of law or without compensation first paid to him.” Swisher v. Brown,

   402 P.2d 621, 625-26 (Colo. 1965) (internal quotations omitted).

                  C.      Statutory pooling is not a taking.

          Wildgrass appears to assert that statutory pooling effects an unconstitutional taking. See

   Am. Compl., ¶¶ 110-13. However, this allegation is contrary to a substantial body of case law

   consistently upholding pooling laws as constitutional and not a taking. In fact, Wildgrass does

   not cite any court decision declaring statutory pooling laws an unconstitutional taking and the

   Commission is unaware of any such decision.

          Most recently, in Kerns v. Chesapeake Expl., LLC, No. 18-3636, 2019 WL 423140 (6th

   Cir., Feb. 4, 2019), the Sixth Circuit surveyed court decisions on constitutional challenges to

   pooling and found that Ohio’s pooling laws were a proper exercise of state authority to regulate

   oil and gas production and did not affect a taking. In Kerns, the court reviewed Ohio’s pooling

   laws, which are substantially similar to Colorado’s in most regards including imposition of up to

   a 200% risk penalty for “nonparticipating” owners. Ohio Rev. Code Ann. § 1509.26-27. In its

   survey, the Sixth Circuit found that “[e]very state court to address this issue [of statutory

   pooling] has held that pooling schemes, like Ohio’s do not effect a taking of a landowner’s

   minerals.” Kerns at 6 (citing Patterson v. Stanolind Oil & Gas Co., 77 P.2d 83, 89 (Okla. 1938);

   Gawenis v. Ark. Oil & Gas Comm’n, 464 S.W.3d 453 (Ark. 2015); Sylvania Corp. v. Kilborne,

   271 N.E.2d 524 (N.Y. 1971)). The Sixth Circuit concluded that pooling procedures are not a

   taking but a proper exercise of states’ police powers “in the service of protecting property rights

   by requiring a just, orderly, and efficient process for neighbors to extract common resources.” Id.

   (citing Cities Serv. Gas Co., v. Peerless Oil & Gas Co., 340 U.S. 179, 185-86 (1950)). Wildgrass


                                                    11
Case 1:19-cv-00190-RBJ-NYW Document 67 Filed 05/10/19 USDC Colorado Page 13 of 18




   cannot distinguish Colorado’s Pooling Laws from those that courts have uniformly held to be a

   constitutional exercise of police powers and thus fails to state a plausible claim for relief.

                   D.      Colorado’s Pooling Laws are not vague.

           Wildgrass next alleges the Act is unconstitutionally vague. Am. Compl., ¶ 107. To

   succeed on a facial challenge for vagueness, a plaintiff “must demonstrate that the law is

   impermissibly vague in all of its applications.” Dias v. City & Cty. of Denver, 567 F.3d 1169,

   1180 (10th Cir. 2009). Here, no part of the Pooling Laws are vague, however even “a statute

   with some arguably vague elements is not automatically vague on its face in violation of the

   Fourteenth Amendment.” Id. And, because of the interests at issue, “[e]conomic regulation is

   subject to a less strict vagueness test.” Vill. of Hoffman Estates v. Flipside, Hoffman Estates, Inc.,

   455 U.S. 489, 498 (1982) (upholding ordinance regulating the sale of drug-related items).

   Wildgrass fails to state a plausible claim for unconstitutional vagueness for two reasons.

           First, Wildgrass does not specify which terms or provisions of the Act or Pooling Laws it

   believes are impermissibly vague. Instead, Wildgrass makes the conclusory statement that “as an

   example of substantive due process . . . the statute lacks clarity,. . .was written for a different

   time,. . .is hard to apply and doesn’t always make sense.” Am. Compl., ¶ 108. This is a

   conclusory statement of opinion. The Court need not accept conclusory statements like this as

   true when evaluating the sufficiency of the Complaint against a Rule 12(b)(6) motion to dismiss.

   See Khalik, 671 F.3d at 1190.

           Second, the requirement for reasonable lease offers is not vague. Section 34-60-

   116(7)(d), C.R.S. provides that the Commission must find “that the unleased mineral owner has

   been tendered . . . a reasonable offer to lease upon terms no less favorable than those currently

   prevailing in the area at the time the application for order is made . . ..” The Act defines a

   “reasonable” lease with common words that require a comparison of the terms in the offered


                                                     12
Case 1:19-cv-00190-RBJ-NYW Document 67 Filed 05/10/19 USDC Colorado Page 14 of 18




   lease to terms of other leases in the same area. In accordance with this statutory guidance, the

   Commission promulgated Rule 530, specifying the Commission is to review executed leases in

   the unit to be pooled when determining the reasonableness of the lease offer at issue. Rule

   530.b.(2). Given the plain meaning of the Act and additional guidance in Rule 530, the Pooling

   Laws are not vague as “[i]t is unlikely that anyone would not understand the common words

   used in the statute.” Hill v. Colorado, 530 U.S. 703, 705 (2000).

          III.    Freedom of Speech and Association

          Wildgrass next claims, that statutory pooling violates freedom of association because

   pooling forces mineral owners to “associate” with oil and gas companies, compels mineral

   owners to “subsidize private speech” or operators of oil and gas companies, and “[compels]

   individuals to mouth support for views they find objectionable.” Am. Compl., ¶¶ 120 – 124.

   Wildgrass fails to support its claim.

          A violation of the right to speech or association necessarily includes a relation to speech

   or expressive conduct. Freedom of speech includes the right to “eschew association for

   expressive purposes.” Janus v. Am. Fed’n of State, Cty., & Mun. Employees, Council 31, 138 S.

   Ct. 2448, 2464 (2018). While “[c]ompelling a person to subsidize the speech of other private

   speakers raises similar First Amendment Concerns[,]” id., no speech, compelled or otherwise,

   occurs as a result of statutory pooling.

          In Glickman, the United States Supreme Court held that freedom of speech was not

   abridged where the regulatory scheme at issue (1) imposed no restraint on the freedom of any

   producer to communicate any message to any audience, (2) did not compel any person to engage

   in any actual or symbolic speech, and (3) did not compel any person to endorse or to finance any

   political or ideological views. Glickman v. Wileman Bros. & Elliott, 521 U.S. 457, 469–70

   (1997). All of these characteristics are present in the Pooling Laws so Wildgrass’s claim fails.


                                                   13
Case 1:19-cv-00190-RBJ-NYW Document 67 Filed 05/10/19 USDC Colorado Page 15 of 18




           First, a pooled mineral owner may communicate any message to any audience. Second,

   being pooled does not require any mineral owner to engage in any expressive conduct. Third,

   statutory pooling does not require mineral owners to endorse or finance any political views.

   Additionally, aside from unsubstantiated conclusory statements, see Am. Compl., ¶ 121,

   Wildgrass has not provided any legal or factual support for the theory that nonconsenting owners

   are subsidizing the speech of any third party. Wildgrass fails to state a plausible claim for relief

   that the Pooling Laws violate the Freedoms of Speech or Association.

           IV.     Contracts Clause

           Wildgrass claims that statutory pooling “impairs the obligation of contracts” because it

   “impairs non-consenting owners’ ability to negotiate the value, rights, and duties of a contract

   with a private oil and gas company.” Am. Compl., ¶ 129.

           Statutory pooling does not create a contract or a contractual relationship between

   nonconsenting mineral owners and oil and gas operators. The Colorado Supreme Court

   determined that when a mineral owner is statutorily pooled “there is no contract” and that any

   obligations between the parties are defined by the Act. Grant Bros. Ranch, LLC v. Antero Res.

   Piceance Corp., 409 P.3d 637, 643 (Colo. App., 2016). In the absence of a contract, there is no

   plausible violation of the Contracts Clause because it, only prohibits a state from “enter[ing] into

   any . . . Law impairing the Obligation of Contracts.” U.S. Const., Art.I, § 10, cl. 10.

           V.      The Eleventh Amendment bars all claims for prospective relief
                   against the Governor due to his non-participation in statutory
                   pooling.

           The U.S. Constitution’s Eleventh Amendment “does not bar a suit against state officials

   in their official capacities if it seeks prospective relief for the officials’ ongoing violation of

   federal law.” Harris v. Owens, 264 F.3d 1282, 1290 (10th Cir. 2001). But the state official “must

   have some connection with the enforcement of the act, or else [the plaintiff] is merely making


                                                      14
Case 1:19-cv-00190-RBJ-NYW Document 67 Filed 05/10/19 USDC Colorado Page 16 of 18




   him a party as a representative of the state, and thereby attempting to make the state a party.”

   Peterson v. Martinez, 707 F.3d 1197, 1205 (10th Cir. 2013) (quoting Ex Parte Young, 209 U.S.

   123, 157 (1908)). As a result, the state official “‘must have a particular duty to ‘enforce’ the

   statute in question and a demonstrated willingness to exercise that duty.’” Id. (quoting Prairie

   Band Potawatomi Nation v. Wagnon, 476 F.3d 818, 828 (10th Cir. 2007)). The necessary

   connection “must be fairly direct; a generalized duty to enforce state law…will not subject an

   official to suit.” Los Angeles Cty. Bar Ass’n v. Eu, 979 F.2d 697, 704 (9th Cir. 1992).

           Wildgrass’s sole allegation against the Governor is that the Governor is “required by the

   Colorado Constitution to ensure that all laws of the state are faithfully executed.” Am. Compl.,

   ¶13. The Amended Complaint is devoid of any allegation that the Governor has a particular duty

   to enforce the statutory pooling provisions of the Act. This is likely because, as a matter of law,

   he has none. 10 See § 34-60-116(6), C.R.S. (granting only the Commission the authority to enter

   pooling orders). Any prospective relief entered against the Governor also would have no

   practical effect because only the Commission issues pooling orders. Owens, 264 F.3d at 1290.

                                                 CONCLUSION

           The State respectfully requests that the Court dismiss Wildgrass’s Amended Complaint in

   its entirety for failing to state claims upon which relief can be granted and that the Court dismiss

   the Governor as a party with prejudice, regardless of its disposition on Wildgrass’s claims.




   10
      Developmental Pathways does not support Plaintiff’s position because the Commission has already been
   appointed. Development Pathways v. Ritter, 178 P.3d 524 (Colo. 2008).



                                                         15
Case 1:19-cv-00190-RBJ-NYW Document 67 Filed 05/10/19 USDC Colorado Page 17 of 18




         Respectfully submitted this 10th day of May, 2019.


                                           PHILIP J. WEISER
                                           Attorney General


                                            /s/ David A. Beckstrom
                                           DAVID A. BECKSTROM, #44981*
                                           Assistant Attorney General
                                           KYLE W. DAVENPORT, #36674*
                                           Senior Assistant Attorney General
                                           ERIC R. OLSON, #36414*
                                           Solicitor General
                                           WILLIAM V. ALLEN, #26386*
                                           Senior Assistant Attorney General
                                           Ralph L. Carr Colorado Judicial Center
                                           1300 Broadway, 7th Floor
                                           Denver, Colorado 80203
                                           Telephone: (720) 508-6306
                                           Fax: (720) 508-6039
                                           E-Mail: david.beckstrom@coag.gov,
                                           kyle.davenport@coag.gov, eric.olson@coag.gov,
                                           will.allen@coag.gov
                                           Attorneys for the Defendants
                                           *Counsel of Record




                                               16
Case 1:19-cv-00190-RBJ-NYW Document 67 Filed 05/10/19 USDC Colorado Page 18 of 18




                                  CERTIFICATE OF SERVICE

        I hereby certify that on May 10, 2019 I served a true and complete copy of the foregoing
   MOTION TO DISMISS upon all parties through ECF or as indicated below:

   Joseph A. Salazar
   COLORADO RISING FOR COMMUNITIES
   P.O. Box 370
   Eastlake, CO 80614-0370


   Mark J. Mathews
   Stanley L. Garnett
   David B. Meschke
   BROWNSTEIN HYATT FARBER SCHRECK, LLP
   410 Seventeenth Street, Suite 2200
   Denver, CO 80202-4432


                                                      /s Linda Miller
                                                      LINDA MILLER
